Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-34 are objected to because of the following informalities:  On lines 8-9 of claim 31, 1-dodecyl-2-pyrrolidinone is recited twice.  Therefore, claim 31 should be amended to delete one recitation of 1-dodecyl-2-pyrrolidinone. Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10,509,020. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method including the steps of introducing a sample of a hydrocarbon fluid into a gas chromatography system, thereby resulting in a gas chromatography report of the sample, and identifying a presence of a pyrrolidinone gas chromatography marker in the sample using the gas .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (article from Analytical Chemistry, vol. 56, no. 9, August 1984, pages 1608-1610, submitted in the Information Disclosure Statement filed on March 26, 2020).
Stephens teaches of a method of identifying a hydrocarbon fluid containing a pyrrolidone.  Specifically, a sample of a refinery hydrocarbon oil containing 1-methyl-2-pyrrolidone (i.e. a 1-alkyl-2-pyrrolidone, claims 21, 23, 25-26, 31 and 33) is combined with HCl in a container in order to extract 1-methyl-2-pyrrolidone into an aqueous phase, and then a sample of the aqueous phase is introduced into a gas chromatography system equipped with a 
Stephens fails to specifically teach that the 1-methyl-2-pyrrolidone in the refinery hydrocarbon oil sample is a “gas chromatography marker”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designate the 1-methyl-2-pyrrolidone in the refinery hydrocarbon oil sample taught by Stephens as a “gas chromatography marker” since the 1-methyl-2-pyrrolidone in the refinery hydrocarbon oil sample taught by Stephens is a material that is externally added to the hydrocarbon sample as an industrial solvent in order to extract aromatics from the refinery heavy oil, thus making it an outside “marker” added to the hydrocarbon sample, and Stephens teaches that this externally added 1-methyl-2-pyrrolidone is detected in the hydrocarbon oil sample using gas chromatography.  With regards to claims 22, 24, 27-30, 32 and 34-37, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Stephens to also detect a 1-alkenyl-2-pyrrolidinone such as 1-vinyl-.  
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
The previous objection to the disclosure made in the last Office action mailed on October 1, 2020 has been withdrawn in view of the amendment made to paragraph 0001 of the specification. The previous rejections of the claims under 35 USC 112(b) made in the last Office action have been withdrawn in view of the amendments made to the claims. Independent claim 31 is objected to for a minor informality, as noted above. The rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent no. 10,509,020 is maintained for the reasons set forth in the rejection, and since Applicants have not filed a proper terminal disclaimer over this patent. 
Applicants argue the rejection of the claims under 35 USC 103 as being obvious over Stephens by stating that each of independent claims 21, 31, 35 and 37 requires “introducing a sample of a hydrocarbon fluid into a gas chromatography system, thereby resulting in a gas chromatography report of the sample”, and in the method taught by Stephens, a sample of a hydrocarbon oil is combined with HCL in order to extract 1-methyl-2-pyrrolidone (NMP) into an aqueous phase, and then a sample of the aqueous phase is introduced into a gas chromatography 
For the above reasons, Applicants’ arguments are not found persuasive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 14, 2021